     Case 1:75-cv-10075-NGE ECF No. 323, PageID.134 Filed 07/30/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


CHRISTIAN BLUEMLEIN,
        Plaintiff,                                     Case No. 75-10075
v.                                                     Honorable Nancy G. Edmunds
DAVID KERNS,
Saginaw County Jail Administrator,
and WILLIAM FEDERSPIEL,
Saginaw County Sheriff,

        Defendants.
_______________________________/

           ORDER DENYING MOTION FOR ORDER TO SHOW CAUSE [321]
           WITHOUT PREJUDICE AND DIRECTING THE CLERK’S OFFICE
                 TO DOCKET THE MOTION WITHIN A NEW CASE

        On July 19, 2021, Christian Bluemlein filed a motion for order to show cause why

Defendants should not be held in contempt of a permanent injunction previously issued

in this case in 1978. (ECF No. 321.) The injunction permanently enjoined Saginaw

County from violating prisoners’ constitutional rights and required it to abide by certain

practices and procedures. See O’Bryan v. Cnty. of Saginaw, 446 F. Supp. 436, 437-47

(E.D. Mich. 1978).      Bluemlein alleges the injunction was violated while he was

incarcerated at the Saginaw County Jail from September 2, 2020 until September 15,

2020 and once again during a period of incarceration from October 2, 2020 until June 28,

2021 and asks the Court to award him compensatory damages for these violations.

        When another former prisoner filed a similar motion for order to show cause, a new

case number was established, and it was ultimately treated as a civil contempt action.

See ECF Nos. 292, 315; Case No. 11-15712, ECF No. 330; see also ECF No. 320. The


                                             1
  Case 1:75-cv-10075-NGE ECF No. 323, PageID.135 Filed 07/30/21 Page 2 of 2




Court finds that a new case number should similarly be established for this motion.

Accordingly, Bluemlein’s motion for order to show cause is DENIED WITHOUT

PREJUDICE. The Clerk’s Office is directed to open a new case and docket Bluemlein’s

motion (ECF No. 321), along with his application for in forma pauperis status (ECF No.

322), within that case. The Clerk’s Office is further directed to identify the new case as a

companion matter to this case.

        SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


Dated: July 30, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on July 30, 2021, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                             2
